                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ESTATE OF LALIAH SWAYZER, et al.,

                   Plaintiffs,

       v.                                          Case No. 16-cv-1703-pp

DAVID A. CLARKE, JR., et al.,

                   Defendants.


 ORDER APPROVING STIPULATION FOR DISMISSAL OF CLAIMS AGAINST
       DEFENDANTS USTBY, HEIN AND CLARKE (DKT. NO. 308)


       On June 4, 2019, the parties filed a Stipulation for Dismissal of All

Claims and/or Affirmative Defenses That May Apply to Kevin Ustby, Paul Hein,

and David A. Clarke, Jr. Dkt. No. 308. The court APPROVES the stipulation

and ORDERS that defendants Ustby, Hein and Clarke are DISMISSED from

this case with prejudice and without costs or fees—inclusive of crossclaims,

counterclaims, and affirmative defenses that may related to their potential

liability.

       Dated in Milwaukee, Wisconsin this 6th day of June, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge
